DETAILED ACTION
Examiner Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of 14524890 (filed on 10/27/2014, now U.S. Patent #10091105) which claims priority from provisional application 61895486 (filed 10/25/2013).
NOTE: The examiner noticed that a Terminal Disclaimer (TD) was filed on 04/28/2021 with the current amendment, however, the TD was disapproved on 04/29/2021.  For compact prosecution purposes, the examiner attempted to phone the undersigned but was unable to make contact with the undersigned.  Hence, the Double Patenting rejection is maintained until a proper TD is filed and approved.

Double Patenting
Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7, 12-15, and 17 of U.S. patent 10091105 B2 (hereinafter “patent 10091105”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, claim 1 of patent 10091105 is directed to the same or similar invention as claim 1 of the instant application (see claim 1 of patent 10091105, in particular, col. 10 line 61 - col. 12 line 37).
Regarding claim 2, claim 2 of patent 10091105 is directed to the same or similar invention as claim 2 of the instant application.
Regarding claims 3, 4, and 5, claim 3 of patent 10091105 is directed to the same or similar invention as the combination of claims 3, 4, and 5 of the instant application.
Regarding claim 6, claim 4 of patent 10091105 is directed to the same or similar invention as claim 6 of the instant application.
Regarding claim 7, claim 5 of patent 10091105 is directed to the same or similar invention as claim 7 of the instant application.
Regarding claim 8, claim 7 of patent 10091105 is directed to the same or similar invention as claim 8 of the instant application.
Regarding claim 9, claim 12 of patent 10091105 is directed to the same or similar invention as claim 12 of the instant application (see claim 1 of patent 10091105, in particular, col. 13 line 32 - col. 14 line 32).
Regarding claim 10, claim 13 of patent 10091105 is directed to the same or similar invention as claim 10 of the instant application.
Regarding claim 11, claim 14 of patent 10091105 is directed to the same or similar invention as claim 11 of the instant application.
Regarding claim 12, claim 15 of patent 10091105 is directed to the same or similar invention as claim 12 of the instant application.
Regarding claim 13, claim 17 of patent 10091105 is directed to the same or similar invention as claim 13 of the instant application.

Allowable Subject Matter
Claims 1-13 would be allowable if a timely filed terminal disclaimer to overcome the nonstatutory obviousness-type double patenting as set forth above.
NOTE: The examiner noticed that a Terminal Disclaimer (TD) was filed on 04/28/2021 with the current amendment, however, the TD was disapproved on 04/29/2021.  For compact prosecution purposes, the examiner attempted to phone the undersigned but was unable to make contact with the undersigned.  Hence, the Double Patenting rejection is maintained until a proper TD is filed and approved.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465